


Exhibit 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT






THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered
into effective January 7, 2016 by and between AMERICA FIRST MULTIFAMILY
INVESTORS, L.P., a Delaware limited partnership (“Borrower”), and BANKERS TRUST
COMPANY (“Bank”).


RECITALS


A.
Borrower and Bank entered into a Credit Agreement dated May 14, 2015 (the
“Agreement”)(all capitalized terms not otherwise defined herein are as defined
in the Agreement), pursuant to which Bank agreed to provide certain credit
facilities to Borrower on the terms and conditions contained therein.



B.
Borrower has requested that Bank consent to certain modifications to the terms
and conditions of the Agreement. Bank is agreeable to such request on the terms
and conditions hereinafter set forth.



NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, Borrower and Bank agree as follows:


I.    The terms of the Agreement are modified and amended as hereinafter
provided:


A.    Section 1.2 of Article I of the Agreement is amended by deleting
subsection (c)
thereof and replacing it with the following:


(c) Market Value of Assets. “Market Value of Assets” shall mean, with reference
to any quarter end, the fair market value of the real estate (Net Fixed Assets
including VIE property net value) of Borrower and its subsidiaries as reported
in Borrower’s 10-Q and 10-K filings or, to the extent such fair market value is
not reported in Borrower’s 10-Q and 10-K filings, the cost basis of such real
estate, and the current market valuation of the bond portfolio (taxable and tax
exempt Mortgage Revenue Bonds, Public Housing Capital Fund Trust, and Mortgage
Backed Securities) of Borrower and its subsidiaries as reported in Borrower’s
10-Q and 10-K filings. The total value of the “Property Loans-Net of Loan Loss
Reserve” included in the calculation of the “Market Value of Assets” shall not
in the aggregate exceed the lesser of: i) $25,000,000; or, ii) 5% of the total
Market Value of Assets less “Property Loans-Net of Loan Loss Reserve.” In
addition, “Market Value of Assets” shall also include cash and restricted cash
as reported in Borrower’s 10-Q and 10-K filings, provided that the total value
of cash and restricted cash included in the calculation of “Market Value of
Assets” shall not in the aggregate exceed the principal balances outstanding as
of the date of calculation of: i) a revolving line of credit in the maximum
principal amount of $5,000,000 provided to Borrower by Five Points Bank, and ii)
a line of credit (separate from the Line of Credit) in the maximum principal
amount of
$5,000,000 provided to Borrower by Bank pursuant to a commitment letter dated
March 14, 2014 and evidenced by a Promissory Note in the amount of
$5,000,000 dated March 28, 2014.














--------------------------------------------------------------------------------




B.    Section 5.3 of Article V of the Agreement is amended by deleting
subsection (a)
thereof and replacing it with the following:


(a) not later than 75 days after and as of the end of each fiscal year, an
audited financial statement of Borrower, prepared by a certified public
accounting firm registered and in good standing with the Public Company
Accounting Oversight Board and otherwise qualified to provide auditing services
to public companies, to include a balance sheet, income statement, statement of
cash flows, and all supporting schedules and footnotes.


C.    Section 5.3 of Article V of the Agreement is amended by deleting
subsection (b)
thereof and replacing it with the following:


(b)    Intentionally omitted;


II. Borrower previously notified Bank that, effective as of September 22, 2015,
Mark A. Hiatt (“Hiatt”) resigned from his positions with Borrower and all of its
affiliates, and that, effective as of September 25, 2015, Borrower appointed
Chad L. Daffer (“Daffer”) as its Chief Executive Officer. Accordingly, Borrower
hereby confirms that Hiatt’s authorization to request advances under the Note is
revoked and that Daffer (in addition to Craig S. Allen) is added as an agent of
Borrower authorized to request advances under the Note.


III. This Amendment shall be effective as of the effective date set forth above
upon Bank having received an executed original hereof.


IV. Except as amended hereby, all terms of the Agreement are hereby ratified and
confirmed and remain in full force and effect, the terms of which are
incorporated herein by this reference. The parties confirm and ratify the Loan
Documents, all certificates executed and delivered to Bank, and all other
documents and actions relating to the obligations referred to in the Agreement,
except as amended hereby.


V.    Borrower represents that, to its knowledge, (other than certain Events of
Default which
Bank has agreed to waive, on a one time basis, pursuant to a separate letter to
Borrower dated January 7,
2016) no Event of Default has occurred or is occurring under the terms of the
Agreement or under any other Loan Documents, and that no circumstances exist
such that but for a lapse of time or the giving of
notice an Event of Default would exist under any such agreements and that all of
the covenants,
representations and warranties contained in the Agreement remain true as of the
date hereof except with respect to those which are made with respect to
specified earlier dates.


VI. The execution, delivery, and effectiveness of this Amendment shall not
operate as a waiver of any right, power, or remedy of Bank under the Agreement
or other Loan Documents, nor constitute a waiver of any provision of the Loan
Documents. This Amendment shall not affect, alter, amend, or waive any right,
power or remedy of Bank by virtue of any Borrower’s actions or failure to take
certain actions which constitute a default or an Event of Default under the
Agreement or any of the Loan Documents.


VII.    This Amendment may be executed in any number of counterparts and by
different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which shall be taken together and constitute one
and the same agreement. Signatures may be made and delivered by telefax or other
similar method which shall be effective as originals.




















--------------------------------------------------------------------------------




AMERICA FIRST MULTIFAMILY INVESTORS, L.P.


By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner


By: THE BURLINGTON CAPITAL GROUP, LLC, a
Delaware limited liability company, its general partner




By: \s\ Craig S. Allen                
Craig S. Allen, Chief Financial Officer






BANKERS TRUST COMPANY




By: \s\ Kraig J. Williams            
Kraig J. Williams, Vice President










